NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via a phone conversation with attorney Scott Tulino on 12/21/2021.
The application has been amended as follows:
3. The heat-exchange apparatus as claimed in claim 1, further comprising: 2a housing, wherein at least the first heat exchanger and the second heat 3exchanger are received in the housing; and 4a first fan, generating the first air flow.

REASONS FOR ALLOWANCE
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heat-exchange apparatus, comprising: 23wherein the first heat exchanger is thermally 4separated from the second heat exchanger; 5a third heat exchanger, thermally connected to the first heat exchanger; 6a fourth heat exchanger, thermally connected to the second heat exchanger, the first divergent flow flows on a surface of 10the first heat exchanger, the second divergent flow flows on a surface 11of the second heat exchanger, the first 
The closest prior art reference is: Vouche (2009/0220334 A1):
 Vouche discloses a heat-exchange apparatus, comprising: 2a first heat exchanger; 3a second heat exchanger4; 5a third heat exchanger; 6a fourth heat exchanger, 7wherein a first air flow passes through the first heat exchanger and the 8second heat exchanger to be divided into a first divergent flow and a 9second divergent flow,
However, Vouche does not disclose the first heat exchanger is thermally 4separated from the second heat exchanger; 5a third heat exchanger, thermally connected to the first heat exchanger; 6a fourth heat exchanger, thermally connected to the second heat exchanger, the first divergent flow flows on a surface of 10the first heat exchanger, the second divergent flow flows on a surface 11of the second heat exchanger, the first divergent flow does not flow 12on the surface of the second heat exchanger, and the second divergent 13flow does not flow on the surface of the first heat exchanger.
Further, there appears to be no reason to modify the apparatus of Vouche to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763